DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 18-30 are objected to because of the following informalities:  claims 18 and 25 recite “nesh” which appear to be typographical errors.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-7, 10, 18-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10666414.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application merely broadens the scope of claim 8 of U.S. Patent No. 10666414.

Instant Application
US Patent 10666414
1. (Currently amended) A mesh network comprising: 
a plurality of base stations in communication with each other 

wherein the base stations form, without coordination from a core network, a self-organizing mesh with access and backhaul; and wherein an X2 protocol 









thereby enabling the creation of a mesh wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing backhaul connectivity to a plurality of mobile devices connected to the second base station and the third base station through the first base station.


a first base station acting as a backhaul node, further comprising: 
a first transceiver for transmitting and receiving to and from a second base station using a single frequency band, and 


wherein the first base station, the second base station, and the third base station are configured to perform self-interference cancellation to send and receive full duplex data on the single frequency band via an X2 protocol message exchange, 
thereby enabling the creation of a wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing backhaul connectivity to a plurality of mobile devices connected to the second base station and the third base station through the first base station.

8. The wireless network of claim 1, wherein the first base station, the second base station, and the third base station .


Claims 1-7, 10, 18-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9923705.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of the instant application merely broadens the scope of claim 1 of US Patent 9923705.
Instant Application
US Patent 9923705
1. (Currently amended) A mesh network comprising: 
a plurality of base stations in communication with each other 

wherein the base stations form, without coordination from a core network, a self-organizing mesh with access and backhaul; and wherein an X2 protocol message exchange is used to reserve a single frequency band; 








thereby enabling the creation of a mesh wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing backhaul connectivity to a plurality of mobile devices connected to the second base station and the third base station through the first base station.


a first base station acting as a backhaul node, further comprising: 
a first transceiver for transmitting and receiving to and from a first access node using a single frequency band, and 
a second transceiver for transmitting and receiving to and from a second access node using the single frequency band;  

a second base station, in communication with the first base station, that is the first 

8. The mesh network of claim 1, wherein the first base station, the second base station, and the third base station form a self-organizing mesh with access and backhaul without coordination from a core network.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1-7 and 10 recite the limitation recites “the wireless network”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 10, 18-20, 22-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muruganathan et al. (US 20140243002).
Regarding claim 1, Muruganathan teaches a plurality of base stations in communication with each other wherein the base stations form, without coordination from a core network, a self-organizing mesh with access and backhaul (Fig. 17); and wherein an X2 protocol message exchange is used to reserve a single frequency ([0092] the X2 link); thereby enabling the creation of a mesh wireless network via the first base station, the wireless network having both access and backhaul using only the single frequency band and providing backhaul connectivity to a plurality of mobile devices connected to the second base station and the third base station through the first base station (Fig. 17 and [0117] each small cell in a cluster sends a one-shot message containing ICRS-related information to its neighboring cells. In this scheme, a cluster of small cells may operate in one frequency band).  
Regarding claims 18, 20, 25 and 27, Muruganathan teaches providing a plurality of base stations in communication with each other (Fig. 17); forming, by the base stations, a self-organizing mesh with access and backhaul without coordination from a core network; and using an X2 protocol message ([0092] the X2 link) to reserve frequency channels or time division channels within the nesh network (Fig. 17 and [0117] each small cell in a cluster sends a one-shot message containing ICRS-related information to its neighboring cells. In this scheme, a cluster of small cells may operate in one frequency band).
Regarding claims 2, 19, and 26, Muruganathan teaches further comprising a macro cell and wherein signaling is performed between a macro cell and a base station (Fig. 12 and Fig. 14).  
Regarding claim 3, Muruganathan teaches signaling is performed between base stations (Fig. 17).  
Regarding claims 5, 22, and 29, Muruganathan teaches wherein coordination takes into account which base stations have self-interference cancellation (SIC) and which do not ([0103] The neighboring small cell modulation format is optional and may not be included in the macro cell's LOAD INFORMATION message if interference cancellation receivers, such as SIC receivers, are not to be employed in the shared RBs).  
Regarding claims 6 and 23, Muruganathan teaches the base stations are observed by measurement reports to be interfering with which other base stations ([0102] The reference signal configurations sent to the small cells as part of the LOAD INFORMATION message may include the DMRS ports corresponding to the allowed number of transmission layers granted for the small cells within the shared RB or RBs… Furthermore, for the purposes of improved desired link channel estimation and accurate interference measurement, it may be desirable to make the DMRS ports assigned to neighboring cells orthogonal).  
Regarding claims 7, 10, 24, and 30, Muruganathan teaches comprising observing the base stations by measurement reports to be interfering with which other base stations ([0102] The reference signal configurations sent to the small cells as part of the LOAD INFORMATION message may include the DMRS ports corresponding to the allowed number of transmission layers granted for the small cells within the shared RB or RBs… Furthermore, for the purposes of improved desired link channel estimation and accurate interference measurement, it may be desirable to make the DMRS ports assigned to neighboring cells orthogonal), and canceling, by a self-interference cancellation circuit, interference at a first base station caused by transmission of data received from a second base station and a third base station ([0097] The third factor may let a small cell request a preferred modulation format to be used within the shared RBs for the purpose of enabling interference cancellation receivers, such as SIC receivers, within the shared RBs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 21 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan et al. (US 20140243002) in view of Yang et al. (US 20140119339).
Regarding claims 4, 21 and 28, Muruganathan does not teach a policy server and wherein signaling is performed between the policy server at least one of the plurality of base stations, for storing and retrieving policies relating to frequency or time channel multiplexing and reuse. Yang teaches [0093] a base station makes a request for information on a channel use to a database management server and the database management server can inform the base station of a state of the channel use). It would have been obvious to one of ordinary skill in the art before the 
8. (Canceled)  
9. (Canceled)
11. - 17. (Canceled)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EUNSOOK CHOI/Primary Examiner, Art Unit 2467